17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Calvin SLADE, Plaintiff Appellant,v.Edward W. MURRAY, Defendant Appellee.
No. 93-6833.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1994.Decided:  March 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk, J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-96-2)
E.D.Va.
DISMISSED.
Before HALL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Calvin Slade appeals from a district court order that denied him in forma pauperis status and assessed the full statutory filing fee.  Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*



*
 We grant Slade's motions to amend and have considered the information contained in them in dispensing with this appeal